Citation Nr: 1438025	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-22 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left lower extremity neurological disability.

3.  Entitlement to service connection for residuals of priapism to include loss of use of a creative organ.

4.  Entitlement to higher initial ratings for irritable bowel syndrome rated as 10 percent disabling from March 27, 2009, and 30 percent disabling from June 11, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989 and from April 2006 to August 2010 with service in both Afghanistan and Iraq.  The Veteran also has service with a reserve component from April 1986 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran's April 2009 VA Form 21-4142, Authorization and Consent to Release Information to the VA, reported that he had received treatment at Mountain View Medical Center since May 2001, the RO's two subsequent request for these records only requested his post-May 2006 treatment records.  Moreover, despite the fact that Mountain View Medical Center notified VA that it did not have any of his post-May 2006 treatment records because he was last seen in April 2006, the RO did not thereafter request these earlier records.  Similarly, while he notified VA in April 2009 that he filed for Worker's Compensation with Washington State in connection with his left ankle injury at work in June 2004 neither a request for these records or the records themselves are of record.  Likewise, while the record reveals that the Veteran applied for VA vocational rehabilitation in July 2010, his vocational rehabilitation file has not been associated with the record.  Further, while he testified in May 2012 that he received ongoing medical care from, among other places, VA, copies of these treatment records do not appear in the claims file.  Thus, the Board finds that a remand is required to obtain and associate with the claims file all of these identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).

As to the service connection claims, the Veteran testified that they were caused by injuries sustained while serving with his reserve component after his May 1989 period of active duty but prior to his April 2006 period of active duty.  As to the left ankle disability he testified, in substance, that while he sustained a ruptured ligament in 1999 while not on active duty, he thereafter reinjured this ankle while serving with his reserve component and this second injury required another surgery; all of which pre-dated his subsequent left ankle injury at work at UPS in June 2004.  As to the left lower extremity neurological disability, he testified that it was caused by a nerve being nicked in his left leg when underwent this second surgery.  As to the priapism, he testified that it was caused by the four day period of intensive winter training he participated in while serving with his reserve component just prior to first being diagnosed.  In this regard, the record first shows that Veteran's complaints, diagnosis, and treatment for priapism in 2003.  He also testified that while he continued to have a problem with priapism when he returned to active duty he did not say anything about it because it was too embarrassing.  Further, the Board observes that the Veteran served in imminent dangers areas while in Iraq and Afghanistan and he maintains that his left ankle disability, left lower extremity disability and priaprism are related to the physical rigors of that service.  

Tellingly, records obtained from the Naval Reserves document the fact that from April 1986 to April 2006 the Veteran had numerous days of active duty for training (ACDUTRA) as well as inactive duty for training (INACDUTRA).  However, from the existing record that Board is unable to ascertain the exact dates of the Veteran's ACDUTRA and INACDUTRA for each of these years.  

Therefore, since the Veteran is only entitled to service connection for injuries that he sustained while on INACDUTRA but disease or injuries while on ACDUTRA or active duty (see 38 U.S.C.A. § 101, 106, 1110, 1131 (West 2002)), the Board finds that a Remand is also required to obtain from the Naval Reserves the exact dates of the Veteran's ACDUTRA and INACDUTRA for the 1986 to the 2006 calendar years to see if his injuries were sustained during one of these qualifying periods of service.  See 38 U.S.C.A. § 5103A(b).

As to the claims of service connection for a left ankle disability, a left lower extremity neurological disability, and priapism, the Board finds that a remand is also required to obtain medical opinions as to the relationship, if any, between these disabilities and the Veteran's service given the record that shows his being diagnosed with these disabilities and given his competent testimony regarding having observable symptoms of these disabilities since serving with his reserve component.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); see also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

As to the claim for higher initial ratings for irritable bowel syndrome, given the above development the Board finds that the Veteran should be provided with another VA examination to ascertain the current severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any pre-service, in-service and post-service left ankle, the left lower extremity and priapism symptoms and the impact of his irritable bowel syndrome on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After obtaining an authorization from the Veteran, physically or electronically associated with the claims file all of his pre-May 2005 treatment records from the Mountain View Medical Center. 

3.  After obtaining an authorization from the Veteran, physically or electronically associated with the claims file all records generated in connection with the Veteran's claim for Worker's Compensation in connection with his left ankle injury at work at UPS in June 2004.

4.  Physically or electronically associated with the claims file the Veteran's VA vocational rehabilitation file.

5.  Physically or electronically associated with the claims file all of the Veteran's treatment records from all Texas and Washington VA Medical Centers.

6.  Contact the Naval Reserves and request that they provide VA with the specific dates of the Veteran's ACDUTRA and INACDUTRA for the 1986 to the 2006 calendar years to see if any of his claimed disabilities are due to injuries he sustained during one of these qualifying periods of service.

7.  After undertaking the above development to the extent possible, schedule the Veteran for an examination to determine the origins of his left ankle disability and left lower extremity neurological disability.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current left ankle and left lower extremity neurological disabilities?

(b) As to each diagnosed disability, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's military service, to include all periods of active duty, INACDUTRA, and ACDUTRA?

(c)  As to each diagnosed left lower extremity neurological disability, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by the Veteran's left ankle disability, including the surgery he had on that ankle? 

In providing the requested opinions as to the origins of his disabilities, the examiner should take into account the fact that the Veteran is credible to report on what he can feel, such a pain, lost motion, and numbness, even when not documented in his medical records.  

In providing the requested opinions regarding the origins of his disabilities, the examiner should take into account the Veteran's credible claim that he reinjured his left ankle while serving with his reserve component prior to his subsequent left ankle injury at work at UPS in June 2004.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  After undertaking the above development to the extent possible, schedule the Veteran for an examination to determine the origins of his priapism.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran's priapism was caused or aggravated (i.e., permanently worsened) by his military service, including his claim that it was first diagnosed shortly after he returned from a four day period of intensive winter training with his reserve component?

The examiner must also opine as to whether it is at least as likely as not related to the physical rigors the Veteran competently reports experiencing while serving in the Persian Gulf.

In providing the requested opinion regarding the origins of his disability, the examiner should take into account the fact that the Veteran is credible to report on what he can see and feel even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  After undertaking the above development to the extent possible, schedule the Veteran for an examination to determine the current severity of his irritable bowel syndrome.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide opinions as to the severity of the irritable bowel syndrome that allows the Board to rate it under all applicable rating criteria.  The examination report must include a complete rationale for all opinions expressed.  

10.  Then readjudicate the appeal, to include considering whether entitlement to service connection is warranted under 38 C.F.R. § 3.317 (2013).  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations including secondary service connection under 38 C.F.R. § 3.310 (2013) as well as citation to all evidence added to the claims file since the September 2012 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

